Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly a coin processing device with a coin processing module, an elongated sleeve for receiving coins, a flexible walled coin receptacle fitting onto the elongated sleeve and a second coin receptacle that is a generally rigid container positioned within the elongated sleeve, in combination with the remaining elements and limitations as described in Independent Claim 1.  Independent Claim 12 recites the method of operating a coin processing device which recites substantially the same patentable features as Claim 1.  

No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

The closest prior art includes Blake ‘197, which illustrates at figure 7 coin receptacle station (502) with bag partitions (508).  See also paragraphs 48 and 49, for example.  However, Blake ‘197 does not teach, disclose or suggest a generally rigid container placed within the elongated sleeve.  



The foregoing is an Examiner’s Statement of Reasons for Allowance.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


September 11, 2021